DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Newly submitted claims 31-36 are directed to an invention that is independent or distinct from the invention originally claimed for the following reasons: 
The invention of claims 31-36 and the invention originally claimed are related as process of making and product made.  The inventions are distinct if either or both of the following can be shown: (1) that the process as claimed can be used to make another and materially different product or (2) that the product as claimed can be made by another and materially different process (MPEP § 806.05(f)).  In the instant case the product as claimed can be made by another and materially different process such as substituting an active material slurry, paste or foil for the active material powder. Alternatively, the product as claimed could be made without the layer of material required in the process claim.
Restriction for examination purposes as indicated is proper because all the inventions listed in this action are independent or distinct for the reasons given above and there would be a serious search and/or examination burden if restriction were not required because one or more of the following reasons apply:
Groups I and II have separate classification in the art.
Since applicant has received an action on the merits for the originally presented invention, this invention has been constructively elected by original presentation for prosecution on the merits.  Accordingly, claims 31-36 withdrawn from consideration as being directed to a non-elected invention.  See 37 CFR 1.142(b) and MPEP § 821.03.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 8, 22-30 and 37-39 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 8 recites the limitation "the electrode" in line 2.  There is insufficient antecedent basis for this limitation in the claim.
Claim 22 recites the limitation “the lithium nickel manganese cobalt oxide is LiNi0.5Mn1.5O4- (LMNO)” in line 3. This limitation is indefinite because it is unclear whether this claim limitation requires cobalt because a lithium nickel manganese cobalt oxide is specified, but the formula provided for LMNO does not include cobalt (Co). This limitation will be interpreted as “the lithium manganese oxides (LMOs) are chosen from LiNi0.5Mn1.5O4- (LMNO)”. 
Claim 23 recites the limitation “disposed in and/or on” in line 7 which is indefinite because the scope of the limitation “disposed in and on” is different than the scope of the limitation “disposed in or on”. It is suggested to amend claim 23 to replace “and/or” with either “and” or “or”. For examination purposes, claim 23 will be read as “disposed in or on”.
Claims 24-30 are rejected by virtue of their dependence on claim 23, and claims 37-39 are rejected by virtue of their incorporation of claim 23 by reference.
Claim 29 recites the limitation “disposed on a surface of the electrically conductive 3-D matrix and/or in the porous regions” which is indefinite because the scope of the limitation “disposed on a surface of the electrically conductive 3-D matrix and in the porous regions” is different than the scope of the limitation “disposed on a surface of the electrically conductive 3-D matrix or in the porous regions”. It is suggested to amend claim 29 to replace “and/or” with either “and” or “or”. For examination purposes, claim 29 will be read as “disposed on a surface of the electrically conductive 3-D matrix or in the porous regions”.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 23-30 and 37-38 is/are rejected under 35 U.S.C. 102(a)(1) and (a)(2) as being anticipated by Liu et al. (CN 108470882 A, citations refer to machine translation provided with action of 28 February 2022).
Regarding claim 23, Liu teaches an anode (“a tin oxide modified carbon cloth base lithium and sodium metal negative electrode”, [0008], [0034]) comprising:
	an electrically conductive 3-D matrix comprising a plurality of porous regions (“the obtained tin oxide modified carbon cloth base has a porous three-dimensional structure”, [0034], in other words a 3-D matrix with a plurality of porous regions; “lithium metal is adsorbed on the surface and pores of the tin oxide modified carbon cloth base to form a dense continuous conductor”, [0091], in other words, an electrically conductive matrix)
	an active material, wherein the active material is chosen from lithium metal and sodium metal and is disposed in and/or on at least a portion of the porous regions of the electrically conducting 3-D matrix (“lithium or sodium metal is adsorbed on the surface and pores of the tin oxide-modified carbon cloth base”, [0012] where the lithium or sodium metal is the active material, and the lithium or sodium adsorbed on the pores is in the porous regions of the matrix).
Regarding claim 2, Liu teaches the anode of claim 23,
	wherein the porous regions are at least partially continuous (fig. 1 shows that the pores, or spaces between carbon fibers, are continuous with each other)
	and the porous regions have all dimensions of 100 nm to 200 microns (“the size of the pores of the carbon cloth is 2 - 8 µm”, [0034], which falls entirely within the claimed range of 100 nm to 200 µm).
Regarding claim 25, Liu teaches the anode of claim 23, wherein the electrically conducting 3-D matrix is carbon matrix (“a flexible and porous carbon cloth is used as a supporting substrate”, [0034]).
Regarding claim 26, Liu teaches the anode of claim 25, wherein the carbon matrix is a carbon cloth/fabric ([0034]).
Regarding claim 27, Liu teaches the anode of claim 26, wherein the cloth/fabric is woven (fig. 1a shows that cloth/fabric has a woven structure).
Regarding claim 28, Liu teaches the anode of claim 23, wherein the electrically conducting 3-D matrix is a carbon framework (“a flexible and porous carbon cloth is used as a supporting substrate”, [0034]).
Regarding claim 29, Liu teaches the anode of claim 23, wherein the active material is disposed on a surface of the electrically conducting 3-D matrix and in the porous regions (“lithium or sodium metal is adsorbed on the surface and pores of the tin oxide-modified carbon cloth base”, [0012] where the lithium or sodium metal is the active material, and the lithium or sodium adsorbed on the pores is in the porous regions of the matrix).
Regarding claim 30, Liu teaches the anode of claim 23, wherein at least a portion of a surface of the electrically conducting 3-D matrix is surface modified (“the flexible and porous carbon cloth is used as a supporting substrate, tin oxide is attached to the surface of the carbon cloth, and lithium or sodium metal is adsorbed on the surface and pores of the tin oxide modified carbon cloth base”, [0012], where the carbon cloth matrix is surface modified by the attachment of the tin oxide).
Regarding claim 37, Liu teaches a device comprising the anode of claim 23 (“The invention belongs to the field of lithium and sodium metal batteries”, [0002]; “It can be applied to flexible energy storage devices, and the battery has high safety performance after being applied to lithium/sodium metal batteries”, [0025], referring to the use of the anode in batteries). 
Regarding claim 38, Liu teaches the device of claim 37, wherein the device is an electrochemical device chosen from batteries ([0002]; [0025]). 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-3, 6-8, 12, 19-20 and 22 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lin et al. (Lin, Heng-Han, Yi-Hung Liu, and Yu-Ju Tai. "Binder-free carbon fiber-based lithium-nickel-manganese-oxide composite cathode with improved electrochemical stability against high voltage: Effects of composition on electrode performance." Journal of Alloys and Compounds, 735, 2017, p. 580-587; citations refer to enclosed copy) in view of Jeong et al. (KR 101806593 B1, citations refer to Google Patents machine translation provided with action of 28 February 2022).
Regarding claim 1, Lin teaches a cathode (“Binder-free carbon fiber-based lithium-nickel-manganese-oxide composite cathode”, Title) comprising: 
an electrically conducting 3-dimensional (3-D) matrix comprising a plurality of porous regions (“As a new electrode design, carbon fibers have been used as current collectors for preparing an LiFePO4 cathode”, “1. Introduction”, p. 2, col. 1, which refers to the electrical conductivity of carbon fiber; “As the first step for preparing the fiber-type cathode, a carbon fiber-tow (Formosa Plastic Corporation) containing 12,000 single fibers was dipped in 0.3 M M(NO3)2 (M]Ni þ Mn) (Panreac AppliChem) solution for electrodeposition”, “2. Experimental”, p. 2, col 1, such that the carbon fiber forms a 3-D matrix; fig. 3(a) and (b) shows that the matrix has porous regions, i.e. the spaces between individual carbon fibers); 
an active material chosen from lithium manganese oxides (“Three possible crystalline phases–two spinel, LiMn2O4 (Fd-3m, JCPDS-35-0782) and LiNi0.5Mn1.5O4 (P4332, JCPDS-32-0581), and one lithium-rich layered Li2MnO3 (C2/m, JCPDS-84-1634)–were identified, confirming that the materials synthesized were LMO/LNMO composites”, (“3. Results and Discussion”, p. 3, col. 1 to p. 4 col. 1).
wherein the active material is disposed on electrically conducting 3-D matrix (“Despite morphology depending on the Mn:Ni ratio, the carbon fibers were uniformly covered by each kind of material layer”, “3. Results and Discussion”, p. 3, col. 1; fig. 3 (c)-(f) shows the active material, LMO/LNMO, disposed on the carbon fibers which constitute the electrically conducting 3-D matrix).  
Lin does not teach that the cathode comprises a carbon conductivity aid. 
Jeong teaches an electrode comprising (“cathode”, Title) comprising:
an electrically conducting 3-dimensional (3-D) matrix comprising a plurality of porous regions (“a positive electrode... includes a porous structure”, ¶4, p. 3, where porous structure corresponds to a plurality of porous regions; “the porous structure is formed by crosslinking or intertwining conductive carbon, metal, or the like to form a three-dimensional net structure”, ¶8, p. 3, i.e. a 3-D matrix; “the porous structure enhances the electron conductivity because the conductive carbon, metal, or the like serves as an electron transfer path”, ¶10, p. 3, highlighting that the conductivity is electrical conductivity; figs. 1-3); 
an active material, wherein the active material is disposed in and/or on at least a portion of the porous regions of the electrically conducting 3-D matrix (“a cathode active material supported on at least a part of the surface and the interior of the porous structure”, ¶4, p. 3, in other words, in and/or on the porous regions of the matrix);
a carbon conductivity aid (“the porous structure includes a conductive material coated on at least a part of a skeleton having conductivity”, ¶13, p. 3; “the conductive material... may be a graphite based material such as KS6; Carbon black such as Super P...”, ¶14, p. 3, which are carbon based materials that aid the conductivity of the 3-D matrix).
It would have been obvious to a person having ordinary skill in the art at the time of the effective filing date of the claimed invention to modify the cathode material of Lin by adding the carbon conductivity aid of Jeong, since the pore size and electron transfer area can be adjusted using the conductive material in order to achieve high capacity (“Also, the pore size and the electron transfer area of the porous structure can be controlled by using a conductive material coated on at least a part of the skeleton, and thus a high capacity lithium-sulfur battery can be formed”, ¶19, p. 2 of Jeong). 
Regarding claim 2, modified Lin of claim 1, wherein the porous regions are at least partially continuous or the porous regions have one or more dimension(s) of 100 nm to 200 microns (fig. 3 (a) and (b) of Lin shows that the spaces, or porous regions, between the carbon fibers are continuous; fig. 3 also shows a scale which shows that the spaces between the fibers in the range of 100 nm to 200 microns).
Regarding claim 3, modified Lin teaches the cathode of claim 1, wherein the electrically conducting 3-D matrix is carbon matrix (“a carbon fiber-tow”, “2. Experimental”, p. 2, col 1; fig. 3).
Regarding claim 6, modified Lin teaches the cathode of claim 1, wherein the electrically conducting 3-D matrix is chosen from carbon frameworks (“a carbon fiber-tow”, “2. Experimental”, p. 2, col 1; fig. 3).
Regarding claim 7, modified Lin teaches the cathode of claim 1, wherein the active material is disposed in the porous regions (fig. 3 (c)-(f) shows the active material, LMO/LNMO, disposed in the spaces, i.e. porous regions, between the carbon fibers which constitute the electrically conducting 3-D matrix).
Regarding claim 8, modified Lin teaches the cathode of claim 1, wherein the electrode is a cathode (“Binder-free carbon fiber-based lithium-nickel-manganese-oxide composite cathode”, Title) and the active material is an ion-conducting material (“The lithium ion battery (LIB)”, “1. Introduction, p. 1, col. 1; “LMO/LNMO composite cathode”, p. 2, col. 1, where LMO and LNMO are active materials that conduct lithium ions to yield a lithium ion battery).
Regarding claim 12, modified Lin teaches the cathode of claim 1, wherein at least a portion of a surface of the electrically conducting 3-D matrix is surface modified (fig 3 (c)-(f) show that the surface of the electrically conducting 3-D matrix, the carbon fibers, is surface modified by a coating with the LMO/LNMO active material).
Regarding claim 19, modified Lin teaches a device comprising the cathode of claim 1 (“A coin-type test cell (CR2032) was used to carry out the galvanostatic charge/discharge tests to evaluate the electrochemical performances of the fiber-type cathodes”, p. 2, col. 2, where the coin-type test cell is a device comprising the cathode). 
Regarding claim 20, modified Lin teaches the device of claim 19, wherein the device is a battery (“A coin-type test cell (CR2032) was used to carry out the galvanostatic charge/discharge tests to evaluate the electrochemical performances of the fiber-type cathodes”, p. 2, col. 2, where the coin-type test cell is a type of battery cell; the Introduction on p. 1-2 discusses lithium ion batteries as the intended application of the experimental cathode). 
Regarding claim 22, modified Lin teaches the cathode of claim 1, wherein the lithium manganese oxide is LiNi0.5Mn1.5O4 (LMNO) (“Increased peak intensity helped recognize the crystal phases of Li2MnO3, LiMn2O4, and LiNi0.5Mn1.5O4”, p. 4, col. 1, where LiNi0.5Mn1.5O4 is recognized as one of the constituents of the lithium manganese oxide active materials.

Claims 4-5 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lin et al. (Lin, Heng-Han, Yi-Hung Liu, and Yu-Ju Tai. "Binder-free carbon fiber-based lithium-nickel-manganese-oxide composite cathode with improved electrochemical stability against high voltage: Effects of composition on electrode performance." Journal of Alloys and Compounds, 735, 2017, p. 580-587) in view of Jeong et al. (KR 101806593 B1) as applied to claim 3 above, and further in view of Liu et al. (CN 108470882 A).
Regarding claim 4, modified Lin teaches the cathode of claim 3. 
Lin does not teach that the carbon matrix is a carbon cloth/fabric.
Liu teaches an electrode material (“a tin oxide modified carbon cloth base lithium and sodium metal negative electrode”, [0008], [0034]) comprising:
an electrically conductive 3-D matrix comprising a plurality of porous regions (“the obtained tin oxide modified carbon cloth base has a porous three-dimensional structure”, [0034], in other words a 3-D matrix with a plurality of porous regions; “lithium metal is adsorbed on the surface and pores of the tin oxide modified carbon cloth base to form a dense continuous conductor”, [0091], in other words, an electrically conductive matrix)
an active material, wherein the active material is disposed in and/or on at least a portion of the porous regions of the electrically conducting 3-D matrix (“lithium or sodium metal is adsorbed on the surface and pores of the tin oxide-modified carbon cloth base”, [0012] where the lithium or sodium metal is the active material, and the lithium or sodium adsorbed on the pores is in the porous regions of the matrix),
wherein the electrically conducting 3-D matrix is carbon matrix (“a flexible and porous carbon cloth is used as a supporting substrate”, [0034]),
wherein the carbon matrix is a carbon cloth/fabric ([0034]).
It would have been obvious to a person having ordinary skill in the art at the time of the effective filing date of the claimed invention to modify the carbon fiber matrix of Lin by substituting the carbon cloth/fabric of Liu, since the cloth/fabric of Liu offers increased reaction area, leading to improved performance, and enables the electrode to be used in flexible batteries (“In the present invention 1) the carbon cloth substrate with three-dimensional porous structure can increase the reaction area… 4) it can be applied to flexible energy storage devices”, [0025], Liu). 
Regarding claim 5, modified Lin, particularly as modified by substituting the carbon cloth/fabric of Liu, teaches the electrode of claim 4, wherein the cloth/fabric is woven (fig. 1a of Liu shows that cloth/fabric has a woven structure).

Claim 11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lin et al. (Lin, Heng-Han, Yi-Hung Liu, and Yu-Ju Tai. "Binder-free carbon fiber-based lithium-nickel-manganese-oxide composite cathode with improved electrochemical stability against high voltage: Effects of composition on electrode performance." Journal of Alloys and Compounds, 735, 2017, p. 580-587) in view of Jeong et al. (KR 101806593 B1) as applied to claim 1 above, and further in view of Cheng et al. (CN 103840164 A; citations refer to machine translation provided with action of 28 February 2022).
Regarding claim 11, Lin as modified by Jeong teaches the cathode of claim 1, wherein the carbon conductivity aid may be anisotropic (e.g. ketjen black, super P) or isotropic (e.g. carbon fiber) or a mixture of more than one carbon conductivity aid (“The conductive material ... may be a graphite based material...; carbon black such as Super P, Super Black, Denka Black, Acetylene Black, Ketjen Black...; Conductive fibers such as carbon fiber”, ¶14, p. 3, Jeong). Jeong teaches a specific embodiment with Super P (“sulfur, which is a positive electrode active material, and super-p, which is a carbon capable of providing conductivity to the sulfur, are mixed”, ¶1, p. 4, Jeong).
Jeong does not teach that the carbon conductivity aid is a combination of an anisotropic carbon conductivity aid and an isotropic carbon conductivity aid.
Cheng teaches a carbon conductivity aid for lithium-ion battery (“A method of carbon nano-conducting agent for lithium ion battery aqueous slurry”, Title); since conductivity is a property of the carbon conductivity aid per se, the carbon material is relevant to other types of lithium batteries such as the lithium-sulfur battery of Jeong. Cheng teaches a specific embodiment wherein the carbon conductivity aid is a combination of an anisotropic carbon conductivity aid and an isotropic carbon conductivity aid (“2 grams of graphene, 2 grams of Super-P”, [0036], where graphene is anisotropic and Super-P is isotropic according to the instant specification [0063]).
It would have been obvious to a person having ordinary skill in the art at the time of the effective filing date of the claimed invention to have modified the Super-P carbon conductivity aid of modified Lin by substituting the mixture of anisotropic conductivity aid graphene and isotropic conductivity aid Super-P. Such a person would have been motivated to make the substitution since the addition of graphene improves the conductivity of the conductivity aid and therefore improves the performance of the resulting electrode and battery (“Carbon nanomaterials, represented by carbon nanotubes and graphene, have become the research hotspot of a new generation of conductive agents due to their excellent electronic conductivity”, [0006], Cheng; “a pole piece with excellent processing performance can be obtained”, [0026], Cheng).

Claim 21 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lin et al. (Lin, Heng-Han, Yi-Hung Liu, and Yu-Ju Tai. "Binder-free carbon fiber-based lithium-nickel-manganese-oxide composite cathode with improved electrochemical stability against high voltage: Effects of composition on electrode performance." Journal of Alloys and Compounds, 735, 2017, p. 580-587) in view of Jeong et al. (KR 101806593 B1) as applied to claim 19 above, and further in view of Arrebola et al. (Arrebola, Jose C., Alvaro Caballero, Lourdes Hernan, and Julian Morales. “A high energy Li-ion battery based on nanosized LiNi0.5Mn1.5-O-4 cathode material.” Journal of Power Sources, 183, 2008, 310-315; citations refer to enclosed copy).
Regarding claim 21, modified Lin teaches the device of claim 19. 
Lin is silent as to the N:P ratio of the device.
Arrebola teaches a device comprising an LNMO active material (“A high energy Li-ion battery based on nanosized LiNi0.5Mn1.5-O-4 cathode material”, Title). Specifically, Arrebola teaches N/P ratios between 1:1 and 1:10, or between 0.1 and 1 (“we used three cathode/anode ratios, namely: 1.3, 1.6 and 2moles of LNMO per C6. Referred to the capacity ratio of the negative electrode (N) to the positive electrode (P) (N/P ratio), these values are equivalent to 0.73, 0.59 and 0.47, respectively… Although the ideal N/P ratio should be 1.0, values range from 0.45 to 1.49 are used by different manufactures”, section 3.3, p. 3, col. 1; fig. 3).
It would have been obvious to a person having ordinary skill in the art at the time of the effective filing date of the claimed invention to modify further the device of modified Lin to have the N/P ratio of Arrebola in order to maximize battery performance (“we focused on the cathode/anode ratio in order to maximize the delivered capacity and capacity retention”, section 3.3, p. 3, col. 1; “The low mole ratio of the cathode and anode is an additional advantage of this Li-ion laboratory cell with a view to obtain high specific energy and power values”, section 4, p. 6, col. 1). 
Claim 39 is/are rejected under 35 U.S.C. 103 as being unpatentable over Liu et al. (CN 108470882 A in et al.) as applied to claim 37 above, and further in view of Arrebola et al. (Arrebola, Jose C., Alvaro Caballero, Lourdes Hernan, and Julian Morales. “A high energy Li-ion battery based on nanosized LiNi0.5Mn1.5-O-4 cathode material.” Journal of Power Sources, 183, 2008, 310-315; citations refer to enclosed copy).
Regarding claim 39, Liu teaches the device of claim 37. 
Liu is silent as to the N:P ratio of the device.
Arrebola teaches a device comprising an LNMO active material (“A high energy Li-ion battery based on nanosized LiNi0.5Mn1.5-O-4 cathode material”, Title). Specifically, Arrebola teaches N/P ratios between 1:1 and 1:10, or between 0.1 and 1 (“we used three cathode/anode ratios, namely: 1.3, 1.6 and 2moles of LNMO per C6. Referred to the capacity ratio of the negative electrode (N) to the positive electrode (P) (N/P ratio), these values are equivalent to 0.73, 0.59 and 0.47, respectively… Although the ideal N/P ratio should be 1.0, values range from 0.45 to 1.49 are used by different manufactures”, section 3.3, p. 3, col. 1; fig. 3).
It would have been obvious to a person having ordinary skill in the art at the time of the effective filing date of the claimed invention to modify further the device of modified Lin to have the N/P ratio of Arrebola in order to maximize battery performance (“we focused on the cathode/anode ratio in order to maximize the delivered capacity and capacity retention”, section 3.3, p. 3, col. 1; “The low mole ratio of the cathode and anode is an additional advantage of this Li-ion laboratory cell with a view to obtain high specific energy and power values”, section 4, p. 6, col. 1). 

Response to Arguments
Applicant’s arguments, see p. 9, "Objection to the Specification", filed 28 June 2022, with respect to the objection to the specification have been fully considered and are persuasive.  The objection of 28 February 2022 has been withdrawn. 
Applicant’s arguments, see p. 10, "Claim Objections", filed 28 June 202, with respect to the objection to claim 9 have been fully considered and are persuasive.  The objection of 28 February 2022 has been withdrawn. 
Applicant’s arguments, see p. 10, "Claim Rejection under 35 U.S.C. 112(b)", filed 28 June 2022, with respect to the rejection of claims 1-12 have been fully considered and are persuasive.  The rejection of claims 1-12 under 35 U.S.C. 112(b) of 28 February 2022 has been withdrawn. 
Applicant’s arguments, see p. 10-11, "Claim Rejection under 35 U.S.C. 112(d), filed 28 June 2022, with respect to the rejection of claim 5 have been fully considered and are persuasive.  The rejection of claim 5 under 35 U.S.C. 112(d) of 28 February 2022 has been withdrawn. 
Applicant’s arguments, see p. 11-12, "Claim Rejection under 35 U.S.C. 102", and p. 12-13, "Claim Rejection under 35 U.S.C. 103", filed 28 June 2022, with respect to the rejection(s) of claim(s) 1-12 and 19-20 under 35 U.S.C. 102 and 35 U.S.C. 103 have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of the amendments to claim 1.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Katharine (Kate) A. Caughron whose telephone number is (571)270-5733. The examiner can normally be reached Monday through Thursday, 8:00 AM to 5:00 PM ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Matthew Martin can be reached on 571-270-7871. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/KATHARINE A CAUGHRON/Examiner, Art Unit 1728                                                                                                                                                                                                        

/MATTHEW T MARTIN/Supervisory Patent Examiner, Art Unit 1728